Appeal from a judgment of the Wyoming County Court (Michael M. Mohun, J.), rendered September 16, 2015. The judgment convicted defendant, after a jury trial, of promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of promoting prison contraband in the first degree (Penal Law § 205.25 [2]). Contrary to defendant’s contention, we conclude that the evidence is legally sufficient to support the conviction (see People v Mansilla, 143 AD3d 1263, 1263 [2016]; People v Davey, 134 AD3d 1448, 1449 [2015]). Viewed in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), the evidence provided a “valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury on the basis of the evidence at trial” (People v Bleakley, 69 NY2d 490, 495 [1987]), i.e., that defendant possessed a flat, sharpened piece of metal that he wielded during a prison fight. Moreover, viewing the evidence in light of the elements of the crime as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see People v Hood, 145 AD3d 1565, 1565-1566 [2016]; Mansilla, 143 AD3d at 1263; see generally Bleakley, 69 NY2d at 495). We have considered defendant’s challenge to the severity of his sentence and conclude that it is without merit.
Present — Smith, J.P., Carni, DeJoseph, NeMoyer and Troutman, JJ.